Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Newly amended claims 4-6 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Previously examined claim 3 recited that each body (or bearing means) was a profiled element.  This correlates to the species of figures 3,4 or 5, as per line 30 of page 8 to line 16 of page 9 of the specification.
Newly amended claims 4-6 recite that each bearing means is a plurality of studs, which correlates to the previously unexamined species of figures 6,7,9,10 or 11.
Since applicant has received an action on the merits for the originally presented invention of claim 3, this species has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 4-6 are withdrawn from consideration as being directed to a non-elected species.  See 37 CFR 1.142(b) and MPEP § 821.03.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dumenil et al.(WO2016/012725) in view of Allaire et al.(5,303,861).
In figures 4,8a-8c, Dumenil shows a glass breaking method with most of the recited limitations as follows;
tracing a cutting line (2) on the surface of the glass, using a cutting tool (6,16), the cutting line being a contour of a complex shape, said complex shape being a curved line (see figure 4) or a sequence of lines of which some at least are not rectilinear or rectilinear lines with changes of direction forming at least one concave part; 
positioning, on the face on which the cutting line is made, a first flat supporting bearing means (left side of 8) and a second flat support bearing means (right side of 8) along a length of the cutting line such that the first and second flat supporting bearing means are
after said positioning, breaking, using a local bearing means (10) applied to the face opposite to, and facing, the cutting line, the local bearing means being moved and applied along the cutting line and along the first and second bearing means, on said opposite face, to generate a pressing force on the cutting line and a bending stress at all points of the cutting line (last paragraph of page 9).
As seen in strikethrough above, Dumenil’s 1st & 2nd supporting bearing means are not clearly shown as being along 1st & 2nd halves of the score, and the 1st & 2nd supporting bearing means are not separate from each other.  Examiner takes Official Notice that it is well known for glass breakers to have 1st & 2nd supporting bearing means along both of the 1st & 2nd halves of the score, and for the 1st & 2nd supporting bearing means to be separate from each other.  An example of this is Allaire, who shows in figure 3 the 1st & 2nd supporting bearing means (24) being separate from each other, and shows in figure 4 the 1st & 2nd supporting bearing means (24) being along both of the 1st & 2nd halves of the score (in sheet 14).  Much like in Dumenil, Allaire has a score (28) on top and a local bearing means (18) below.  Additional examples can be provided, as this is well known.
It would have been obvious to one of ordinary skill to have modified Dumenil by employing 1st & 2nd supporting bearing means along both of the 1st & 2nd halves of the score, and for the 1st & 2nd supporting bearing means to be separate from each other, as is well known and taught by Allaire and others, since this is known for the same purpose and because the separation causes more torque against the local bearing means.
In regard to claim 3, Allaire teaches that each of the 1st & 2nd supporting bearing means is a profiled element (“profiled” meaning having a specific shape or appearance in outline).
With respect to claim 13, Dumenil’s local bearing means is a ball (10, line 21 of page 9).
As for claim 14, the claimed horizontal plane is into and out of the page in Dumenil’s figure 8c.
	In regard to claims 15 and 16, Dumenil’s ball moves along the entire length, at varying pressures (line 28 of page 9 to line 2 of page 10).

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection addresses the amendments to the claims.
Applicant’s amendments have overcome the rejections under 35 USC 112b.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724